Citation Nr: 1129232	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-00 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a total rating based upon individual unemployability due to service- connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel






INTRODUCTION

The Veteran served on active duty from February 1985 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to a TDIU.


FINDINGS OF FACT

1.  The competent evidence of record reflects that the Veteran completed a Bachelor of Science in Liberal Arts.

2.  The Veteran's service-connected disabilities alone (including impairment resulting solely therefrom) do not prevent him from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, in a March 2007 letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for a TDIU, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   The July 2007 RO rating decision reflects the initial adjudication of the claim after issuance of the March 2007 letter.

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  Additionally, he was afforded a VA examination in March 2007 that was fully adequate for the purposes of rendering this decision.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran's representative has challenged the adequacy a March 2007 VA examination because it was "too stale for evaluative purposes".  However, the Board notes that there is no evidence that the Veteran is currently unemployed.  Additional examinations are therefore not necessary. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Laws and Regulations

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2010).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In determining whether a veteran is entitled to a total disability rating based upon individual unemployability, his advancing age may not be considered.  See 38 C.F.R. § 3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The Board's task is to determine whether there are circumstances apart from the non- service-connected conditions and advancing age which would justify a total disability rating based on unemployability.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Factual Analysis and Background

The Veteran contends that he is entitled to a total disability rating based on individual unemployability because he cannot work as a result of his service-connected disabilities.  The Veteran is service connected for diminished kidney function, evaluated as 30 percent disabling; cervical fracture, evaluated as 20 percent disabling; sustained essential hypertension, evaluated as 10 percent disabling; status post right iliac crest bone donor harvest, evaluated as 10 percent disabling; left hemihypesthesia and hemiparesis/stroke residuals, evaluated as 10 percent disabling; scar of the scalp, evaluated as 10 percent disabling; a low back disability, evaluated as 10 percent disabling; retained foreign body of the lateral aspect of the left knee, evaluated as 10 percent disabling; lower leg spasticity, evaluated as 10 percent disabling; left ventricular hypertrophy, evaluated as 0 percent disabling; and atrial fibrillation, evaluated as 0 percent disabling.  The Veteran's overall disability rating is 70 percent.

As the Veteran's current overall combined disability rating is 70 percent, the Veteran has a combined impairment that reaches the schedular criteria.  See 38 C.F.R. § 4.16. 

While the Veteran clearly satisfies the threshold criteria for a TDIU rating under 38 C.F.R. § 4.16(a), the record simply does not establish that the Veteran's service-connected disabilities render him unemployable. 

In a January 2007 letter, the Veteran's attending physician noted that the Veteran had been on leave since November 2006 due to multiple medical issues.

In a January 2007 letter from the Post Office, the Manager of Distribution Operations noted that he had been advised that the Veteran had been cleared to return to work on Light Duty status.

The Veteran underwent a VA examination in March 2007.  The examiner noted that the Veteran had worked at the Post Office since 1993 and was currently performing computer type work.  In June 2006 his unit was closed and he was transferred to another position which required heavy lifting.  In the fall of 2006, he injured his left shoulder and had been out of work since then.  He reported that he attempted to transfer to another non-physical type of position but the Post Office indicated that he was unable to transfer to another position without losing his seniority.  He reported graduating from Fairfield University with a Bachelor of Science in Liberal Arts and was completing a vocational rehabilitation program.  He indicated that he wanted to work and was able to work but could not do physical work at the Post Office.  

The Veteran underwent a VA examination in March 2007 for his cervical spine disability.  The Veteran reported daily neck pain and stiffness with radiation of pain and stiffness into his shoulder.  The examiner noted no effects of the condition on the Veteran's mobility, activities of daily living and usual occupation.  The examiner concluded that his current medical conditions did not preclude him from obtaining gainful employment given a position that does not require heavy physical work.

In a June 2007 letter, the Veteran's attending physician noted that the Veteran had been treated for left shoulder and back injuries he sustained at work which prevented him from returning to his job at the Post Office.  After significant physical therapy, he had been released to return to light duty in February 2007 and March 2007.  The physician noted that in April 2007 she witnessed significant improvement in his functional capacity.  She felt at that point that a return to full duty which would include heavy lifting would result in reinjury.  The diagnosis was hypertension, left ventricular hypertrophy, renal insufficiency and a degenerative joint disease of the cervical spine.  The Veteran had moderate residual functional impairments.  The examiner concluded that the Veteran's current medical conditions did not preclude him from obtaining employment given a position that did not require physical work.

A February 2008 VA treatment report noted that the Veteran had returned to work on light duty capacity in early December.  His symptoms had been stable and had not been getting any worse.

A March 2008 treatment note reported that the Veteran was on light duty work.

Considering the governing legal authority in light of the above, the Board finds that the criteria for a TDIU are not met. 

The evidence in favor of the Veteran's claim consists of his reports that his service connected disabilities preclude gainful employment.

However, this evidence must be weighed against the fact that the Veteran is still able to maintain gainful employment despite heavy duty restrictions as a result of his service-connected disabilities.  While the 2006 work injury temporarily prevented the Veteran from returning to his job at the Post Office, he returned to Light Duty in February 2007 and was currently employed on Light Duty with the Post Office.  

Additionally, the March 2007VA examiner concluded that the Veteran's current medical conditions did not preclude him from obtaining gainful employment given a position that does not require heavy physical work.

The Board notes that the Veteran sustained an injury in the fall of 2006 which limited him to Light Duty work as he was unable to do any heavy lifting.  However, the evidence of record does not support his contention that he is unable to work in any capacity whatsoever as the result of his disability, and the record does not support a claim of entitlement to TDIU.

The Board has considered the Veteran's own statements that he is unable to work due to his service-connected disabilities, and the Board finds these statements competent to describe the Veteran's current symptomatology.  However, the preponderance of the evidence as discussed above does not support the contention that the Veteran is unable to work, at least in some capacity, solely due to his service-connected disabilities; and the Veteran lacks the vocational expertise or medical knowledge to provide such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Overall, the Board concludes that the evidence with respect to individual unemployability is not evenly balanced so as to permit application of the reasonable doubt doctrine in favor of the Veteran.  To the contrary, the preponderance of the evidence is against the Veteran's claim that his service- connected disabilities render him unable to obtain or retain substantially gainful employment whatsoever.  Accordingly, entitlement to a TDIU is not warranted and the appeal as to this issue must be denied. 



ORDER

Entitlement to a total rating based on individual unemployability due to service connected disabilities is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


